                         1 SUSAN K. HATMAKER 172543
                           RACHELLE TAYLOR GOLDEN 295385
                         2 HATMAKER LAW GROUP
                           A Professional Corporation
                         3 7522 N. Colonial Avenue, Suite 105
                           Fresno, California 93711
                         4 Telephone: (559) 374-0077
                           Facsimile: (559) 374-0078
                         5
                           Attorneys for Defendant:
                         6
                           MARIA DEL CARMEN PARRA PEREZ
                         7 dba LESLY’S GIFTS AND MORE
                         8                             UNITED STATES DISTRICT COURT
                         9
                                                     EASTERN DISTRICT OF CALIFORNIA
                        10
                        11                                             * * *

                        12 JOSE ACOSTA,                                )       NO. 1:19-cv-01224-AWI-EGP
                                                                       )
                        13         Plaintiff,                          )       DEFENDANT, MARIA DEL CARMEN
                        14                                             )       PARRA PEREZ dba LESLY’S GIFTS
                             vs.                                       )       AND MORE’S, REQUEST FOR
                        15                                             )       WITHDRAW OF MOTION TO
                           MARIA DEL CARMEN PARRA PEREZ                )       DISMISS PLAINTIFF’S ORIGINAL
                        16 dba LESLY’S GIFTS AND MORE; THU             )       COMPLAINT AND [PROPOSED]
                           HUYNH; NGOC TRAN,                           )       ORDER THEREON
                        17                                             )
                        18         Defendants.                         )       Date:      November 25, 2019
                                                                       )       Time:      1:30 p.m.
                        19                                             )       Courtroom: 2, 8th Floor
                                                                       )
                        20                                             )       Judge: Honorable Anthony W. Ishii
                                                                       )
                        21
                        22         Defendant, MARIA DEL CARMENT PARRA PEREZ dba LESLY’S GIFTS AND

                        23 MORE (“LESLY’S”), file a Motion to Dismiss Plaintiff’s Original Complaint on October 22,
                        24 2019 for a hearing set for November 25, 2019 at 1:30 p.m. (Document 7.) At the time of filing
                        25 the Motion to Dismiss (Document 7), LESLY’S was unaware of the filing of the First Amended
                        26 Complaint, as it had not yet been received by LESLY’s. Upon receipt of Plaintiff, JOSE
Hatmaker Law Group
7522 N. Colonial Ave.
      Suite 105
                        27 ACOSTA’s First Amended Complaint, LESLY’s filed a Motion to Dismiss the First Amended
  Fresno, CA 93711
                        28 Complaint (Document 10) on November 6, 2019, for a hearing set for December 9, 2019.

                                                                           1
                                            DEFENDANT LESLY’S REQUEST FOR WITHDRAW AND [PROPOSED] ORDER
                         1         In an effort to prevent the parties from having to oppose and respond to two identical
                         2 Motions to Dismiss, the parties counsel, Rachelle Taylor Golden and Tanya Moore
                         3 telephonically met and conferred on November 6, 2019, and agreed that LESLY’s would file this
                         4 Request to withdraw the Motion to Dismiss Plaintiff’s Original Complaint (Document 7), and
                         5 request that the Court vacate the hearing date and the briefing schedule for the November 25,
                         6 2019, hearing.
                         7         IT IS HEREBY REQUESTED that the Court withdraw Document 7 – Motion to Dismiss
                         8 Plaintiff’s Complaint, with a hearing set for November 25, 2019.
                         9         IT IS FURTHER REQUESTED that the Court vacate the briefing scheduling affiliated
                        10 with Document 7.
                        11         IT IS FURTHER REQUESTED that the Court only enforce the briefing schedule and
                        12 hearing for the Motion to Dismiss Plaintiff’s First Amended Complaint, set for December 9,
                        13 2019.
                        14 DATED: November 7, 2019                            HATMAKER LAW GROUP
                                                                              A Professional Corporation
                        15
                        16
                                                                              By: /s/Rachelle Taylor Golden
                        17                                                    RACHELLE TAYLOR GOLDEN
                                                                              Attorney for Defendant,
                        18                                                    MARIA DEL CARMEN PARRA PEREZ
                                                                              dba LESLY’S GIFTS AND MORE
                        19
                        20                                     [PROPOSED] ORDER
                        21         IT IS HEREBY ORDERED that:
                        22         1. The hearing on Defendant’s, MARIA DEL CARMENT PARRA PERES dba
                        23 LESLY’S GIFTS AND MORE, Motion to Dismiss Plaintiff’s Complaint filed October 22, 2019
                        24 (Document 7) is vacated.
                        25         2. Document 7 is withdrawn in its entirety, thereby vacating the briefing schedule for
                        26 both Plaintiff, JOSE ACOSTA, and Defendant, MARIA DEL CARMENT PARRA PERES dba
Hatmaker Law Group
7522 N. Colonial Ave.
      Suite 105
                        27 LESLY’S GIFTS AND MORE.
  Fresno, CA 93711
                        28         3. The hearing and briefing schedule on Defendant’s, MARIA DEL CARMENT PARRA

                                                                          2
                                            DEFENDANT LESLY’S REQUEST FOR WITHDRAW AND [PROPOSED] ORDER
                         1 PERES dba LESLY’S GIFTS AND MORE, Motion to Dismiss Plaintiff’s First Amended
                         2 Complaint (Document 10), which is set for hearing on December 9, 2019, will remain on
                         3 calendar per the Notice of Motion and Motion, or until further order of the Court.
                         4
                         5
                             IT IS SO ORDERED.
                         6
                         7 Dated:    November 8, 2019
                                                                       SENIOR DISTRICT JUDGE
                         8
                         9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
Hatmaker Law Group
7522 N. Colonial Ave.
      Suite 105
                        27
  Fresno, CA 93711
                        28

                                                                           3
                                           DEFENDANT LESLY’S REQUEST FOR WITHDRAW AND [PROPOSED] ORDER
                                                                        PROOF OF SERVICE
                         1
                         2                   My business address is 7522 N. Colonial Avenue, Suite 105, Fresno, California
                         3 93711. I am employed in Fresno County, California. I am over the age of 18 years and am not a
                         4 party to this case.
                         5                   On the date indicated below, I served the foregoing document described as
                         6        DEFENDANT, MARIA DEL CARMEN PARRA PEREZ dba LESLY’S GIFTS AND
                         7       MORE’S, REQUEST FOR WITHDRAW OF MOTION TO DISMISS PLAINTIFF’S
                         8                ORIGINAL COMPLAINT AND [PROPOSED] ORDER THEREON
                         9 on all interested parties in this action by placing a true copy thereof enclosed in sealed envelopes
                        10 addressed as follows:
                        11       Tanya E. Moore                                        Attorney for Plaintiff, Jose Acosta
                                 MOORE LAW FIRM
                        12       332 North Second Street
                                 San Jose, California 95112
                        13       Ph: (408) 298-2000
                                 Fax: (408) 298-6046
                        14       Email: service@moorelawfirm.com
                        15
                        16
                                       (BY FIRST CLASS MAIL) I am readily familiar with the business' practice for
                        17             collection and processing of correspondence for mailing, and that correspondence, with
                                       postage thereon fully prepaid, will be deposited with the United States Postal Service
                        18             on the date noted below in the ordinary course of business, at Fresno, California.
                        19   X         (BY ELECTRONIC TRANSMISSION – by CM/ECF System) Notice of this filing will be sent by e-
                                       mail to all parties and the above-specified persons by operation of the Court’s electronic filing CM/ECF
                        20             system, which will send electronic notification of such filing to all counsel/parties.

                        21             (BY ELECTRONIC TRANSMISSION) I caused the above-referenced document to be sent to the
                                       person(s) at the e-mail address(es) of the addressee(s) on the date stated thereon. I did not receive, within
                        22             a reasonable time after the transmission, any electronic message or other indication that the transmission
                                       was unsuccessful.       The electric notification address of the person making the service is
                        23             tiffany@hatmakerlaw.com.
                        24 ///
                        25 ///
                        26 ///
Hatmaker Law Group
7522 N. Colonial Ave.
      Suite 105
                        27 ///
  Fresno, CA 93711
                        28 ///

                                                                                       1
                                                                             PROOF OF SERVICE
                         1 EXECUTED ON November 8, 2019, at Fresno, California.
                         2
                                  (FEDERAL) I declare that I am employed in the office of a member of the State of this
                         3
                                   Court at whose direction the service was made. I declare under penalty of perjury
                         4         under the laws of the United States of America that the foregoing is true and correct.

                         5                                                    /s/ Rachelle Taylor Golden
                                                                             RACHELLE TAYLOR GOLDEN
                         6
                         7
                         8
                         9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
Hatmaker Law Group
7522 N. Colonial Ave.
      Suite 105
                        27
  Fresno, CA 93711
                        28

                                                                        2
                                                                 PROOF OF SERVICE
